DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

Response to Amendments/Arguments
The amendment made to claim 1, the withdrawal of claim 3, and the cancelation of claims 2 and 4, as filed on July 6, 2022, are acknowledged. 
Applicant’s arguments, see Remarks filed on July 6, 2022, with respect to amended claim 1 have been fully considered but they are not persuasive.
The Applicant argues that “when the content of the phenol compound is in the range of 0.05 mass% to 20 mass% and the pH of the etching solution is more than 13, an excellent effect of improving the etching rate for silicon is obtained”.  The Examiner has thoroughly reviewed the cited data and has determined that it is insufficient to outweigh the prima facie case of obviousness set forth in the rejection below.  Specifically, the data only contain one pair of samples that compare a pH below and above 13 wherein the additive substance is the same compound with the same concentration.  There is no data concerning the phenol compound in any concentration outside of the recited range.  However, the amended claim recites a broad class of phenol compound represented by formula (1) in a wide range of concentration.  Therefore, the data presented are not commensurate in scope with the claimed invention.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being obvious over Skee (US20020077259).
	Regarding claim 1, Skee discloses a solution (aqueous composition, paragraph 0035), comprising: 0.1% to 35% of a phenol compound represented by the Formula (1) as recited in the instant claim (4-methoxyphenol, paragraphs 0035 and 0029), 0.1% to 25% of a quaternary ammonium compound (tetramethylammonium hydroxide, paragraph 0038 and claim 23); and water (paragraph 0037), wherein a pH is from 10 or greater (paragraph 0035), wherein R1 is a hydrogen atom, R2 is a methoxy group.  The concentration ranges and the pH range disclosed by Skee overlap with the corresponding ranges disclosed in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I). It is noted that claim 1 is drawn to a composition claim and the recitation of "silicon etching solution" is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 5, Skee discloses wherein a concentration of the phenol compound represented by the Formula (1) is 0.1% to 35% (paragraphs 0035 and 0029), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claims 6-7, Skee discloses wherein the phenol compound comprises p-methoxyphenol (4-methoxyphenol, paragraph 0029)
Regarding claim 8, Skee discloses the solution comprising 0.1-25 mass% tetramethylammonium hydroxide (claim 23), which encompasses the range recited in the instant claim.
Regarding claim 9, Skee discloses wherein a pH is from 10 or greater (paragraph 0035), which encompasses the range recited in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713